       Case 1:18-cv-07201-GBD-RWL Document 61 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                5/18/2020
---------------------------------------------------------------X
BRANDON HONG,                                                  :
                                                               :   18 Civ. 07201 (GBD) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
CAPTAIN LIBURD, et al.,                                        :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff has not filed any opposition to Defendant's motion for summary judgment

filed on March 5, 2020. Defendant has informed the Court that Plaintiff's current location

has changed from that on file, the new address being:

        Brandon Hong
        DIN: 19-A-0494
        Plaintiff Pro Se
        Collins Correctional Facility
        Middle Road
        P.O. Box 340
        Collins, NY 14034-0340

(the "New Address"). Accordingly, the Court orders as follows:

    1. By May 25, 2020, Defendant shall (a) serve a copy of this order and of all summary

        judgment filings on Plaintiff at the New Address, and (b) file proof of service of

        same.

    2. Any opposition to summary judgment from Plaintiff must be filed by June 29, 2020.

        In the absence of any opposition, the Court will proceed to decide the motion on

        the record as it currently stands.

    3. Any reply from Defendant must be filed no later than July 13, 2020.




                                                        1
     Case 1:18-cv-07201-GBD-RWL Document 61 Filed 05/18/20 Page 2 of 2



   4. Plaintiff must file with the Court a change of address each time his address

         changes.   Future failures to do so will not be excused absent extraordinary

         circumstances.


                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:         May 18, 2020
               New York, New York

Copies transmitted to all counsel of record.




                                               2
